Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending. 
Claim Objections
Claims 7, 11, 13, and 15 are objected to because of the following informalities:
With respect to instant claims 7, 11, 13, and 15, it is suggested that Applicant insert the word “and” before the last word in the Markush group.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation of N-alkyl pyrrolidone, and the claim also recites “such as…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asirvatham et al (US 2021/0230194), Asirvatham et al (US 2021/0054002), or Asirvatham et al (US 11,008,348).  Note that, for the sake of brevity, the Examiner asserts that Asivatham et al (US 11,00,348) has only been described below since Asirvatham et al (US 11,008,348), Asirvatham et al (US 2021/0230194), Asirvatham et al (US 2021/0054002) are substantially identical and the disclosure of Asirvatham et al (US 11,008,348) is equally applicable to Asirvatham et al (US 2021/0230194) and Asirvatham et al (US 2021/0054002).  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
‘348 teaches siloxane derivatives of amino acids that have surface active properties.  Note that, the siloxane derivatives taught by ‘348 are the same as recited by the instant claims.  See column 2, lines 1-69.  The amount of the compounds used in the compositions is from 0.001 wt% to about 20% wt.  See column 13, lines 1-40.  These compounds may be used in compositions such as shampoos, hair conditioners, detergents, floor carpet cleaners, cleaning agents for graffiti removal.  See column 12, lines 15-30.  Specifically, ‘348 teaches cleaning compositions containing 1-15% by weight of a siloxane derivative surfactant, 0.001-10% by ammonium lauryl sulfate surfactant, 0.01 to 1% by weight of monoethanolamine, diethanolamine, or triethanolamine, 74-95.99% by weight of water, etc.  See column 19, line 55 to column 20, line 20.  ‘348, ‘194, or ‘002 disclose the claimed invention with sufficient specificity to constitute anticipation.  
According, the teachings of ‘348, ‘194, or ‘002 anticipate the material limitations of the instant claims.  
Claims 1-3, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2021/034550.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
‘550 teaches siloxane derivatives of amino acids that have surface active properties.  Note that, the siloxane derivatives taught by ‘348 are the same as recited by the instant claims.  See Abstract and page 2.  The amount of the compounds used in the compositions is from 0.001 wt% to about 20% wt.  See para. 71.  These compounds may be used in compositions such as shampoos, hair conditioners, detergents, floor carpet cleaners, cleaning agents for graffiti removal.  See para. 68.  Specifically, ‘550 teaches cleaning compositions containing 1-15% by weight of a siloxane derivative surfactant, 0.001-10% by ammonium lauryl sulfate surfactant, 0.01 to 1% by weight of monoethanolamine, diethanolamine, or triethanolamine, 74-95.99% by weight of water, etc.  See pages 21-25.  ‘550 discloses the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of ‘550 anticipate the material limitations of the instant claims.  
Claims 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2007/075320.
‘320 siloxane derivatives which are the same as recited by the instant claims.  The derivatives may be mixed with organic diluents such as ethylene glycol, tert-butanol, glycerol, water, etc.  See claims 1-5 and page 18.  ’320 disclose the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of ‘320 anticipate the material limitations of the instant claims.  
Claims 1-3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dingess (US 2008/0274935) in view of in view of Asirvatham et al (US 2021/0230194), Asirvatham et al (US 2021/0054002), Asirvatham et al (US 11,008,348), or WO2021/034550.
Dingess teaches a detergent composition for use with halogenated dry cleaning solvents containing water, a surfactant, a solubilizer, a coupling agent, an acid-accepting stabilizer, and a halogenated solvent.  Suitable halogenated solvents include n-propyl bromide, perchlomethylene, etc.  Suitable solubilizers include methanol, ethanol, etc.  Suitable surfactants include anionic surfactants, nonionic surfactants, etc., and mixtures thereof.  See claims 1-12.  
Dingess does not teach the use of the specific siloxane derivative surfactant as recited by the instant claims or a composition containing the specific siloxane derivative surfactant as recited by the instant claims, a surfactant, a solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
‘194, ‘002, ‘348, and ‘550 are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific siloxane derivative surfactant as recited by the instant claims in the composition taught by Dingess, with a reasonable expectation of success, because ‘194, ‘002, ‘348, or ‘550 teach the use of the specific siloxane derivative surfactant as recited by the instant claims in a wide variety of cleaning compositions and further, Dingess teaches the use of surfactants in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing the specific siloxane derivative surfactant as recited by the instant claims, a surfactant, a solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Dingess in view of ‘194, ‘002, ‘348, or ‘550 suggest a composition containing the specific siloxane derivative surfactant as recited by the instant claims, a surfactant, a solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Panandiker et al (US 2017/0166844) in view of Asirvatham et al (US 2021/0230194), Asirvatham et al (US 2021/0054002), Asirvatham et al (US 11,008,348), or WO2021/034550.
Panandiker et al teach liquid detergent compositions containing 4.06% C12-C15 alkyl polyethoxylated, 1.12% C12-C18 fatty acid, 2% propylene glycol, 1.33% diethylene glycol, 0.08% ethanol, 2.71% citric acid, protease, amylase, water, etc.  See para. 313.   The composition may contain a variety of other ingredients such as builders, bleaching agents, etc.  See para. 241.  Cationic polymers may be used in the composition and include a monomer derived from diallyldimethylammonium salt, etc.  See paras. 182-187.  
Panandiker et al do not teach the use of the specific siloxane derivative surfactant as recited by the instant claims or a composition containing the specific siloxane derivative surfactant as recited by the instant claims, a surfactant, a solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
‘194, ‘002, ‘348, and ‘550 are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific siloxane derivative surfactant as recited by the instant claims in the composition taught by Panandiker et al, with a reasonable expectation of success, because ‘194, ‘002, ‘348, or ‘550 teach the use of the specific siloxane derivative surfactant as recited by the instant claims in a wide variety of cleaning compositions and further, Panandiker et al teach the use of surfactants in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing the specific siloxane derivative surfactant as recited by the instant claims, a surfactant, a solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Panandiker et al in view of ‘194, ‘002, ‘348, or ‘550 suggest a composition containing the specific siloxane derivative surfactant as recited by the instant claims, a surfactant, a solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 12-17 of copending Application No. 17/127048 (reference application); claims 1-12 of 17/127033; claims 1013 of 17/118312; claims 1-12 of 17/120035; claims 1-13 of 17/120040; or claims 1-20 of 17/118304.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 12-17 of copending Application No. 17/127048 (reference application); claims 1-12 of 17/127033; claims 1013 of 17/118312; claims 1-12 of 17/120035; claims 1-13 of 17/120040; or claims 1-20 of 17/118304 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing the specific siloxane derivative surfactant as recited by the instant claims, a surfactant, a solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-5 and 12-17 of copending Application No. 17/127048 (reference application); claims 1-12 of 17/127033; claims 1013 of 17/118312; claims 1-12 of 17/120035; claims 1-13 of 17/120040; or claims 1-20 of 17/118304 suggest a composition containing the specific siloxane derivative surfactant as recited by the instant claims, a surfactant, a solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
   




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/June 16, 2022